Exhibit 10.1

LEE ENTERPRISES, INCORPORATED

1990 LONG-TERM INCENTIVE PLAN

(Effective October 1, 1999,

As amended effective January 10, 2008)

Section 1: GENERAL PROVISIONS

1.1 Purposes

The purposes of the 1990 Long-Term Incentive Plan, as amended, restated and
extended (the “Plan”) of Lee Enterprises, Incorporated (the “Company”) are to
promote the interests of the Company and its stockholders by (i) attracting and
retaining executives and other key employees of outstanding ability;
(ii) strengthening the Company’s capability to develop, maintain and direct a
competent management team; (iii) motivating executives and other key employees,
by means of performance-related incentives, to achieve longer-range performance
goals; (iv) providing incentive compensation opportunities which are competitive
with those of other major corporations; and (v) enabling such employees to
participate in the long-term growth and financial success of the Company.

1.2 Definitions

“Affiliate” - means any corporation or other entity (i) which is not a
Subsidiary but as to which the Company possesses a direct or indirect ownership
interest and has representation on the board of directors or any similar
governing body; and (ii) which is designated by the Board of Directors as an
“Affiliate” for purposes of this Plan.

“Award” - means a grant or award under Sections 2 through 3, inclusive, of the
Plan.

“Board of Directors” - means the board of directors of the Company.

“Code” - means the Internal Revenue Code of 1986 as amended from time to time.

“Committee” - means the Executive Compensation Committee of the Board of
Directors.

“Common Stock” - means the Common Stock, $2.00 par value, of the Company, which
may be authorized and unissued shares or may be reacquired shares of such Common
Stock, together with a Preferred Share Purchase Right.

“Corporation” - means the Company, its divisions, Subsidiaries and Affiliates.

“Class B Common Stock” - means the Class B Common Stock, $2.00 par value, of the
Company.

“Common Shares” - means the shares of Common Stock and Class B Common Stock
treated as one class.

“Disability Date” - means the date on which a Participant is deemed disabled
under the employee benefit plans of the Corporation applicable to the
Participant.

“Employee” - means any key employee of the Corporation.

“Fair Market Value” - means, as the Committee shall determine, either (i) the
average of the high and low prices of the Common Stock, or (ii) the closing
price of the Common Stock, on the date on which it is to be valued hereunder as
reported for New York Stock Exchange-Composite Transactions.

“Non-Employee Director” - has the meaning set forth in Rule 16b-3(3)(i)
promulgated by the Securities and Exchange Commission under the Securities
Exchange Act of 1934, or any successor definition adopted by the Commission.

“Normal Retirement Date” - has the meaning set forth in the pension or
retirement plan of the Corporation applicable to the Participant, or such other
date as may be mutually agreed upon in writing by the Committee and the
Participant.



--------------------------------------------------------------------------------

“Participant” - means an Employee who is selected by the Committee to receive an
Award under the Plan.

“Preferred Share Purchase Right” - means the right to the holders of “Common
Stock” issued pursuant to the Plan to purchase from the Company one
one-thousandth of a share of Series A Participating Convertible Preferred Stock,
without par value, of the Company at a price of $150.00 per one one-thousandth
of a Preferred Share, subject to adjustment in a “Change of Control”.

“Restricted Period” - means a period of three (3) years, or such other period of
years selected by the Committee, during which a grant of Restricted Stock may be
forfeited to the Company.

“Restricted Stock” - means shares of Common Stock contingently granted to a
Participant under Section 3 of the Plan.

“Stock Appreciation Rights” - shall have the meaning specified in
Section 1.6(b).

“Subsidiary” - means any corporation in which the Company possesses directly or
indirectly fifty percent (50%) or more of the total combined voting power of all
classes of its stock having voting power; provided that with respect to
incentive stock options granted hereunder, the term “subsidiary” shall be as
defined in Section 425(f) or any successor provision of the Code.

1.3 Administration

The Plan shall be administered by the Committee, which shall at all times
consist of three (3) or more members, each of whom shall be a Non-Employee
Director. The Committee shall have sole and complete authority to adopt, alter
and repeal such administrative rules, guidelines and practices governing the
operation of the Plan as it shall from time to time deem advisable, and to
interpret the terms and provisions of the Plan. The Committee may delegate to
one or more executive officers of the Company the power to make Awards to
Participants who are not executive officers or directors of the Company,
provided the Committee shall fix the maximum amount of such Awards for the group
and a maximum amount for any one Participant. The Committee’s decisions are
binding upon all parties.

1.4 Eligibility

All Employees who have demonstrated significant management potential or who have
contributed, or are deemed likely to contribute, in a substantial measure to the
successful performance of the Corporation, as determined by the Committee, are
eligible to be Participants in the Plan.

1.5 Shares Reserved

(a) There shall be reserved for issuance pursuant to the Plan a total of three
million two hundred fifty thousand (3,250,000) shares of Common Stock, together
with sufficient shares to cover outstanding grants under (i) the Company’s 1982
Incentive Stock Option Plan and (ii) the Plan as of October 1, 1999. In the
event that (x) a stock option expires or is terminated unexercised as to any
shares covered thereby, (y) shares are forfeited for any reason under the Plan,
or (z) shares are tendered as consideration for the exercise of options under
Section 2.3 or for withholding of taxes under Section 1.7, such shares shall
thereafter be again available for issuance pursuant to the Plan. In the event
that a stock option is surrendered for payment pursuant to Section 1.6(b)
hereof, the shares covered by the stock option shall not thereafter be available
for issuance pursuant to the Plan.

(b) In the event of any change in the outstanding shares of Common Stock by
reason of any stock dividend or split, recapitalization, merger, consolidation,
spin-off, combination or exchange of shares or other corporate change, or any
distributions to common shareholders other than cash dividends, the Committee
shall make such substitution or adjustment, if any, as it deems to be equitable
to accomplish fairly the purposes of the Plan and to preserve the intended
benefits of the Plan to the Participants and the Corporation, as to the number
(including the number specified in Section 1.5(a) above) or kind of shares of
Common Stock or other securities issued or reserved for issuance pursuant to the
Plan, including the number of outstanding stock options, the option prices
thereof, and the number of outstanding Awards of other types.

 

2



--------------------------------------------------------------------------------

1.6 Change of Control

(a) Notwithstanding any other provision of the Plan to the contrary, in the
event of a Change of Control:

any stock options and Stock Appreciation Rights outstanding as of the date such
Change of Control is determined to have occurred, and which are not then
exercisable and vested, shall become fully exercisable and vested to the full
extent of the original grant; and

the restrictions and deferral limitations applicable to any Restricted Stock
shall lapse, and such Restricted Stock shall become free of all restrictions and
become fully vested and transferable to the full extent of the original grant;
provided, that, if payment of cash under this paragraph would make a Change of
Control transaction ineligible for pooling-of-interests accounting under APB
No. 16 that but for such cash payment would otherwise be eligible for such
accounting treatment, the Committee shall have the ability to substitute for the
cash payable pursuant to this paragraph, Common Stock with a Fair Market Value
equal to the cash that would otherwise be payable hereunder.

(b) Notwithstanding any other provision of the Plan to the contrary, during the
60-day period from and after a Change of Control (the “Exercise Period”), unless
the Committee shall determine otherwise at the time of grant (or, with respect
to Stock Options outstanding as of May 7, 1998, on May 7, 1998), an optionee
shall have the right, whether or not the Stock Option is fully exercisable and
in lieu of the payment of the exercise price for the shares of Common Stock
being purchased under the Stock Option and by giving notice to the Company, to
elect (within the Exercise Period) to surrender all or part of the Stock Option
to the Company and to receive cash, within 30 days of such notice, in an amount
equal to the amount by which the Change of Control Price per share of Common
Stock on the date of such election shall exceed the exercise price per share of
Common Stock under the Stock Option multiplied by the number of shares of Common
Stock granted under the Stock Option as to which the right granted under this
Section 1.6(b) shall have been exercised (“Stock Appreciation Rights”).
Notwithstanding the foregoing, if any right granted pursuant to this
Section 1.6(b) would make a Change of Control transaction ineligible for
pooling-of-interests accounting under APB No. 16 that but for the nature of such
grant would otherwise be eligible for such accounting treatment, the Committee
shall have the ability to substitute for the cash payable pursuant to such right
Common Stock with a Fair Market Value equal to the cash that would otherwise be
payable hereunder or, if payment of such Common Stock would similarly make such
transaction ineligible for pooling of interests accounting, eliminate such
right.

(c) For purposes of the Plan, “Change of Control Price” means the higher of
(i) the highest reported sales price, regular way, of a share of Common Stock in
any transaction reported on the New York Stock Exchange — Composite Tape or
other national exchange on which such shares are listed or on NASDAQ during the
60-day period prior to and including the date of a Change of Control or (ii) if
the Change of Control is the result of a tender or exchange offer or a Business
Combination, the highest price per share of Common Stock paid in such tender or
exchange offer or Business Combination; provided, however, that in the case of
incentive stock options and Stock Appreciation Rights relating to incentive
stock options, the Change of Control Price shall be in all cases the Fair Market
Value of the Common Stock on the date such incentive stock option or Stock
Appreciation Right is exercised. To the extent that the consideration paid in
any such transaction described above consists all or in part of securities or
other noncash consideration, the value of such securities or other noncash
consideration shall be determined in the sole discretion of the Board.

(d) For purposes of this Plan, a “Change of Control” means:

 

  (i)

the acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (a “Person”) of beneficial ownership (within the meaning
of Rule 13d-3 promulgated under the Exchange Act) (“Beneficial Ownership” of 15%
or more of the Common Shares; provided, however, that for purposes of this
subsection (i), the following acquisitions constitute a Change of Control:
(A) any acquisition directly from the Company, (B) any acquisition by the
Company, (C) any acquisition by any employee benefit plan (or related trust)
sponsored or maintained by the Company or any corporation controlled by the
Company (D) any acquisition by a Person of Beneficial Ownership of less than 25%
of the Common Shares if such Person reports, or is required to report such
Beneficial Ownership on Schedule 13G under the Exchange Act or Schedule 13D of
the Exchange Act (or any comparable or successor report), which Schedule 13D
does not state any present intention to (or reserve the right to) hold such
Common Shares with the purpose or effect of changing or influencing the control
of the Company, nor in connection with or as a participant in any transaction
having such purpose or effect,

 

3



--------------------------------------------------------------------------------

 

or (E) any acquisition pursuant to a transaction that complies with clauses (A),
(B) and (C) of subsection (iii) below; or

 

  (ii) individuals who, as of the date hereof, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the date hereof whose election, or nomination for election by the Company’s
shareholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board; or

 

  (iii) consummation of a reorganization, merger, statutory share exchange or
consolidation or similar transaction involving the Company or any of its
subsidiaries, a sale or other disposition of all or substantially all of the
assets of the Company or the acquisition of assets or stock of another (entity
by the Company or any of its subsidiaries (each, a “Business Combination”), in
each case, unless, following such Business Combination, (A) all or substantially
all of the individuals and entities that were the beneficial owners,
respectively, of the Common Shares immediately prior to such Business
Combination beneficially own, directly or indirectly, more than 60% of the
Common Shares or, with respect to an entity other than the Company, the then
outstanding shares of common stock (or, for a non-corporate entity, equivalent
securities) and the combined voting power of the then-outstanding voting
securities entitled to vote generally in the election of directors (or, for a
non-corporate entity, equivalent governing body) of the entity resulting from
such Business Combination (including, without limitation, an entity which as a
result of such transaction owns the Company or all or substantially all of the
Company’s assets either directly or through one or more subsidiaries) in
substantially the same proportions as their ownership, immediately prior to such
Business Combination of the Common Shares, (B) no Person (excluding any
corporation resulting from such Business Combination or any employee benefit
plan (or related trust) of the Company or such corporation resulting from such
Business Combination) beneficially owns, directly or indirectly, 20% or more of
the Common Shares or, with respect to an entity other than the Company, the then
outstanding shares of common stock of the corporation resulting from such
Business Combination (or, for a non-corporate entity, equivalent securities) or
the combined voting power of the then outstanding voting securities of such
entity, except to the extent that such ownership existed prior to the Business
Combination and (C) at least a majority of the members of the board of directors
(or, for a non-corporate entity, equivalent governing body) of the entity
resulting from such Business Combination were members of the Incumbent Board at
the time of the execution of the initial agreement, or of the action of the
Board, providing for such Business Combination; or

 

  (iv) approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company.

1.7 Withholding

The Corporation shall have the right to deduct from all amounts paid in cash
(whether under this Plan or otherwise) any taxes required by law or other
amounts authorized by a Participant to be withheld therefrom. In the case of
payments of Awards in the form of Common Stock, at the Committee’s discretion
the Participant may be required to pay to the Corporation the amount of any
taxes required to be withheld with respect to such Common Stock, or, in lieu
thereof, the Corporation shall have the right to retain (or the Participant may
be offered the opportunity to elect to tender) the number of shares of Common
Stock whose Fair Market Value on the date such taxes are required to be withheld
equals the amount required to be withheld.

 

4



--------------------------------------------------------------------------------

1.8 Nontransferability

No Award shall be assignable or transferable, and no right or interest of any
Participant shall be subject to any lien, obligation or liability of the
Participant, except by will or the laws of descent and distribution.

1.9 No Right to Employment

No person shall have any claim or right to be granted an Award, and the grant of
an Award shall not be construed as giving a Participant the right to be retained
in the employ of the Corporation. Further, the Corporation expressly reserves
the right at any time to dismiss a Participant free from any liability, or from
any claim under the Plan, except as provided herein or in any agreement entered
into with respect to an Award.

1.10 Construction of the Plan

The validity, construction, interpretation, administration and effect of the
Plan and of its rules and regulations, and rights relating to the Plan, shall be
determined solely in accordance with the laws of Delaware, without regard to
conflict of law principles.

1.11 Amendment

(a) The Board of Directors may amend, suspend or terminate the Plan or any
portion thereof and any Award hereunder at any time, provided that no amendment
shall be made without stockholder approval which shall (i) increase (except as
provided in Section 1.5(b) hereof) the total number of shares reserved for
issuance pursuant to the Plan; (ii) change the class of Employees eligible to be
Participants; (iii) decrease the minimum option prices stated herein (other than
to change the manner of determining Fair Market Value to conform to any then
applicable provision of the Code or regulations thereunder); (iv) extend the
expiration date of the Plan as it applies to incentive stock options; or
(v) withdraw the administration of the Plan from a committee consisting of three
or more members, each of whom is a Non-Employee Director. Notwithstanding
anything to the contrary contained herein, the Committee may amend the Plan in
such manner as may be necessary so as to have the Plan conform with applicable
law and rules and regulations thereunder. Notwithstanding anything in this Plan
to the contrary, following a Change of Control the Board may not amend the Plan
in a manner that would adversely affect any outstanding Award of a Participant
without the written consent of such Participant.

(b) The Committee with the Participant’s consent may amend, modify or terminate
any outstanding Award at any time prior to payment or exercise in any manner not
inconsistent with the terms of the Plan, including without limitation, to change
the date or dates as of which (i) a stock option becomes exercisable; (ii) or a
Restricted Stock becomes nonforfeitable; or (iii) to cancel and reissue an Award
under such different terms and conditions as it determines appropriate.

 

1.12 Dividends, Equivalents and Voting Rights; Cash Payments

Awards may provide the Participant with (i) dividends or dividend equivalents
and voting rights prior to either vesting or earnout; and (ii) to the extent
determined by the Committee, cash payments in lieu of or in addition to an
Award.

1.13 Effective Date

The Plan shall be effective on October 1, 1999, subject to ratification by the
stockholders of the Company. No incentive stock options may be granted under the
Plan after October 1, 2009.

Section 2: STOCK OPTIONS

2.1 Authority of Committee

Subject to the provisions of the Plan, the Committee shall have sole and
complete authority to determine the Employees to whom stock options shall be
granted, the number of shares to be covered by each stock option and the
conditions and limitations, if any, in addition to those set forth in
Section 2.3 hereof, applicable to the exercise of the stock option. The number
of shares of Common Stock with respect to which stock options may be granted to
any Participant during any fiscal year shall not exceed 200,000 (subject to
adjustment as provided in Section 1.5(b) hereof). The Committee shall have the
authority to grant stock options that are intended to be, and qualify as,
incentive stock options under Section 422A of the Code, or to grant
non-qualified stock options, or to

 

5



--------------------------------------------------------------------------------

grant both types of stock options, except that incentive stock options can only
be granted to Participants who are Employees of the Company or a Subsidiary. In
the case of incentive stock options, the terms and conditions of such grants
shall be subject to and comply with such grant and vesting limitations as may be
prescribed by Section 422A(d) of the Code, as from time to time amended, and any
implementing regulations. Unless the Committee provides otherwise at the time of
grant, or at anytime as provided in Section 1.6, an incentive stock option shall
be issued in tandem with a Stock Appreciation Right and exercisable except as
otherwise provided in the Plan.

2.2 Option Price

The Committee shall establish the option price at the time each stock option is
granted, which price shall not be less than 100% of the Fair Market Value of the
Common Stock on the date of grant in the case of incentive stock options or 50%
of the Fair Market Value in the case of non-qualified stock options. The option
price shall be subject to adjustment in accordance with the provisions of
Section 1.5(b) hereof.

2.3 Exercise of Options

(a) The Committee may determine that any stock option shall become exercisable
in installments and may determine that the right to exercise such stock option
as to such installments shall expire on different dates or on the same date.
Incentive stock options may not be exercisable later than ten years after their
date of grant.

(b) In the event a Participant ceases to be an Employee with the consent of the
Committee, or upon the occurrence of his or her death, Normal Retirement Date
(or, if approved in writing by the Committee, his or her actual retirement date)
or Disability Date, his or her stock options shall be exercisable at any time
prior to a date established by the Committee at the date of grant. Except as
otherwise provided by the Committee, if a Participant ceases to be an Employee
for any other reason, his or her rights under all stock options shall terminate
no later than the thirtieth (30th) day after such cessation of employment.

(c) Each stock option shall be confirmed by a stock option agreement executed by
the Company and by the Participant. The option price of each share as to which
an option is exercised shall be paid in full at the time of such exercise. Such
payment shall be made in cash, by tender of shares of Common Stock owned by the
Participant valued at Fair Market Value as of the date of exercise, subject to
such limitations on the tender of Common Stock as the Committee may impose, or
by a combination of cash and shares of Common Stock. In addition, the Committee
may provide the Participant with assistance in financing the option price and
applicable withholding taxes, on such terms and conditions as it determines
appropriate.

(d) Stock options granted under the Plan may include the right to acquire an
Accelerated Ownership Non-Qualified Stock Option (“AO”). If an option grant
contains an AO, and if a Participant pays all or part of the purchase price of
the option with shares of Common Stock held by the Participant for at least one
(1) year, then upon exercise of the option the Participant shall be granted the
additional option to purchase, at the Fair Market Value as of the date of the AO
grant, the number of shares of Common Stock equal to the number of whole shares
of Common Stock used by the Participant in payment of the purchase price and the
number of whole shares of Common Stock, if any, withheld by the Company as
payment for applicable withholding taxes. An AO may be exercised no earlier than
one (1) year after its grant and no later than the date of expiration of the
option to which the AO is related.

(e) Stock options may be exercised during the option term (as specified in the
option agreement), by giving written notice of exercise to the Company
specifying the number of shares to be purchased. Such notice shall be
accompanied by payment in full of the purchase price, either by check, note or
such other type of instrument as may be determined from time to time to be
acceptable by the Committee or in accordance with procedures established by the
Committee. As determined by, or in accordance with procedures established by,
the Committee, in its sole discretion, at or after grant, payment in full or in
part may also be made in the case of the exercise of a non-qualified stock
option in the form of Restricted Stock subject to an Award hereunder (based, in
each case, on the Fair Market Value of the Common Stock on the date the option
is exercised, as determined by the Committee). If payment of the option exercise
price of a non-qualified stock option is made in whole or in part in the form of
Restricted Stock, such Restricted Stock (and any replacement shares relating
thereto) shall remain (or be) restricted, as the case may be, in accordance with
the original terms of the Restricted Stock award in question, and any additional
Common Stock received upon the exercise shall be subject to the same forfeiture
restrictions, unless otherwise determined by, or in accordance with procedures
established by, the Committee, in its sole discretion, at or after grant.

 

6



--------------------------------------------------------------------------------

Section 3: RESTRICTED STOCK

3.1 Authority of Committee

Subject to the provisions of the Plan, the Committee shall have sole and
complete authority to determine the Employees to whom shares of Restricted Stock
shall be granted, the number of shares of Restricted Stock to be granted to each
Participant, the duration of the Restricted Period during and the conditions
under which the Restricted Stock may be forfeited to the Company, the purchase
price, if any, to be paid by a Participant for such Restricted Stock, and the
terms and conditions of the Award in addition to those contained in Section 3.2.
Such determinations shall be made by the Committee at the time of the grant.

3.2 Terms and Conditions

Shares of Restricted Stock may not be sold, assigned, transferred, pledged or
otherwise encumbered, except as provided in Section 2.3(e), during the
Restricted Period. Certificates issued in respect of shares of Restricted Stock
shall be registered in the name of the Participant and deposited by him or her,
together with a stock power endorsed in blank, with the Company. At the
expiration of the Restricted Period, the Company shall deliver such certificates
to the Participant or his or her legal representative.

3.3 Termination of Employment

Unless otherwise provided by the Committee at the time of the grant of
Restricted Stock, in the event a Participant voluntarily terminates his or her
employment with the Corporation during the Restricted Period, or upon the
occurrence of his or her death, during the Restricted Period, Normal Retirement
Date (or, if approved in writing by the Committee, his or her actual retirement
date) or Disability Date during the Restricted Period, the restrictions imposed
hereunder shall lapse with respect to such shares of Restricted Stock. In the
event a Participant ceases to be an Employee for any other reason during the
Restricted Period, unless otherwise provided by the Committee, all shares of
Restricted Stock shall thereupon be forfeited to the Company.

 

7